EXHIBIT 23.1 – CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Consent of Independent Registered Public Accounting Firm The Board of Directors Medicure Inc. We consent to the incorporation by reference in the registration statement (File No. 333- 146574)on Form S-8 of Medicure Inc., of our report dated September 14, 2012, with respect to the consolidated statements of net income and comprehensive income, changes in deficiency and cash flows for the year ended May 31, 2012 which report appears in the May 31, 2014 Annual Report on Form 20-F of Medicure Inc. Our report dated September 14,2012 contains an explanatory paragraph that states that the Company has experienced operating losses and has accumulated a deficit that raises substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KPMG LLP Chartered Accountants September 10, 2014 Winnipeg, Canada Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-146574) of Medicure Inc. of our report dated September 10, 2014, with respect to the consolidated financial statements of Medicure Inc., included in its Annual Report (Form 20-F) for the year ended May 31, 2014 filed with the Securities and Exchange Commission. Winnipeg, Canada, September 10, 2014.
